UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
KEVIN GLENN SUMMERFIELD CIVIL ACTION NO. 18-cv-0838
#106228/407232
VERSUS JUDGE FOOTE
S. HERRING MAGISTRATE JUDGE HORNSBY
JUDGMENT

For the reasons assigned in the Report and Recommendation of the Magistrate Judge
previously filed herein, and having thoroughly reviewed the record, no written objections
having been filed, and concurring with the findings of the Magistrate Judge under the
applicable law;

It is ordered that Officer Herring’s Motion for Summary Judgment (Doc. 17) is
granted, and Plaintiff's complaint is dismissed with prejudice.

/
+H
_THUS DONE AND SIGNED at Shreveport, Louisiana, this the bo ‘} day

of SS EA es Lan a 2019. C4

ELIZABETH E. FOOTE
UNITED STATES ‘QISTRICT JUDGE

 

 
